Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 are pending. Claims 1-9 have been examined.
Priority
This application, Serial No. 16/492,427 (PGPub: US20200038854A1) was filed 09/09/2019. This application is a 371 of PCT/JP2018/009901 filed on 03/14/2018, which claims foreign priority of JP2017-049213 filed on 03/14/2017.
Information Disclosure Statements
The Information Disclosure Statements filed on 10/29/2019, 10/06/2020, 10/09/2020, 12/15/2020, 11/22/2021 and 12/02/2021 have been considered by the Examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because the abstract is 251 words. 37 CFR 1.72 requires that the abstract may not exceed 150 words. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague. The recitation of “regions except for the sample pad” lacks antecedent support.  It’s unclear which regions are being referred to in this recitation. Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 doesn’t further limit the device of claim 1.  Analytes are normally not present on a device until the time of the assay thus the recitation of analytes being detected does not provide additional structural limitations to the device of claim 1.  While the recitation of specific analytes indirectly indicate that the labeled and detection reagents are so limited, this is not a proper way to claim the detection/labeled reagents. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US20080194013A1, Pub date: 08/14/2008, hereinafter “Shida”), in view of Zhang et al. ("A stacking flow immunoassay for the detection of dengue-specific immunoglobulins in salivary fluid." Lab on a Chip 15.6 (2015): 1465-1471, hereinafter “Zhang”).
Regarding claim 1, Shida teaches throughout the publication an immunochromatography detection apparatus wherein at least one functional site having at least one of the following functions (a) to (c) is provided between the specimen-supply site and the capture reagent site: (a) a function of pretreating a specimen; (b) a function of optimizing the reaction conditions wherein the analyte contained in the specimen specifically binds to a labeled reagent containing a ligand that specifically binds to the analyte; and (c) a function of optimizing the reaction conditions wherein a capture reagent specifically binds to the complex of the analyte and the labeled reagent (Par. 8-11).
In detail, Shida teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen (Par. 81: carbohydrate antigen of, for example, E. coli, hemolytic streptococci, Legionella, or Campylobacter, is to be detected, the carbohydrate antigen is extracted with the use of an acidic solution), the immunochromatographic test piece comprising:
a sample pad to which a specimen mixed with an acid solution is added (Par. 81: In order to separate the carbohydrate antigen from the bacterial cells, bacteria are suspended in an acidic solution, and the resultant is supplied to the specimen-supply site 2);
a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen (Par. 81: the carbohydrate antigen develops to the 
and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen (Fig. 7: capture reagent site 4; Par. 8: a capture reagent site to which a capture reagent capable of specifically binding to and capturing a complex of the analyte and the labeled reagent has been immobilized; Par. 83: an analyte binds to a labeled reagent and a capture reagent to form a analyte-ligand complex; typically, a ligand that binds to an analyte is an antibody that specifically binds to an antigen when the analyte is an antigen);
and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region (Par. 81: a functional site 1, i.e., a member impregnated with a basic reagent that neutralizes a pH level under acidic conditions is provided between the specimen-supply site 2 and the labeled reagent site 3);
further having a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent (Par. 82, Fig. 6: a functional site 1", i.e., a member impregnated with sodium nitrite, is provided between the specimen-supply site 2 and the functional site 1; After the bacteria are suspended in a solution of acetic acid or the like, the resulting suspension is supplied to the specimen-supply site 2; The specimen develops from the specimen-supply site 2 to the functional site 1");

Shida fails to specifically teach that a resin-made sheet is sandwiched between the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions.
Zhang teaches throughout the publication a stacking flow platform for single-step detection of a target antibody with a unique flow regulator which enables uniform flow (Abstract). In detail, Zhang teaches the stacking flow device consisted of a test strip, a sample pad, a reagent pad, an absorbent pad, and a flow regulator (Fig. 1). The flow regulator made of a liquid impermeable film (adhesive film for PCR plates, 4titude, Surrey, UK; which is made of resin). The sample pad was positioned with a 2 mm overlap with the test strip. The flow regulator, a liquid impermeable membrane used to separate streams, was then placed above the sample pad and the test strip. The flow regulator covered the sample pad by 2 mm and the test strip by 4 mm. The reagent pad was then laid over the flow regulator with an overlap of 4 mm. The end of the reagent 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the immunochromatographic test piece of Shida, wherein the carbohydrate antigen develops from the functional site 1' (impregnated with sodium nitrite) to the functional site1 (impregnated with neutralizing reagent), to incorporate a resin-made film flow regulator sandwiched between two stacked layers to separate the flow between two layers, as taught by Zhang, to arrive at the claimed invention wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions. Doing so would improve the stability of the impregnated reagents and help regulating the flow in the immunochromatographic test piece, because Shida teaches that the other function of the functional site is to stably hold the reagent, when the functional site is impregnated with the reagent; and the functional site also has a function of regulating the speed of development of a solution on the functional site and the solid-phase support and a function of regulating the duration of the action mechanism and the concentration gradient of a reagent contained in the functional site, depending on the amount of the solution absorbed (Shida, Par. 66); Additionally, Zhang teaches that the flow regulator is 
One skilled in the art would have had a reasonable expectation of success to combine the teaching of Shida with Zhang because both are directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Regarding claim 2, Shida in view of Zhang teaches the region impregnated with the nitrite is present on the sample pad (Shida, Fig. 1: shows functional site 1’ (impregnated with sodium nitrite) can be located on the specimen-supply site 2).
Regarding claim 4, Shida in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. Zhang also teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Therefore it would have been obvious to modify the immunochromatographic test device of Shida to incorporate the teachings of Zhang, wherein the fluid impermeable film is sandwiched such that two stacked layers do not come into contact with each other, to arrive at the claimed invention wherein resin-made sheet is sandwiched such that the region impregnated with the nitrite and the region impregnated with the neutralizing reagent do not come into contact with each other, because Zhang teaches using fluid impermeable film to separate the fluid flow between different layers.

Regarding claim 8, Shida in view of Zhang teaches the sugar chain antigen is the sugar chain antigen of bacteria or virus (Shida, Par. 30: the specimen contains bacteria or viruses).
Regarding claim 9, Shida in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
In addition, Shida teaches a detection method using an immunochromatographic test piece for measuring a sugar chain antigen in a specimen (Par. 81: carbohydrate antigen of, for example, E. coli, hemolytic streptococci, Legionella, or Campylobacter, is to be detected), the method comprising:

and adding the mixture to a sample pad of the immunochromatographic test piece (Par. 81: bacteria are suspended in an acidic solution, and the resultant is supplied to the specimen-supply site 2), 
wherein in the immunochromatography method, the sugar chain antigen is extracted from the specimen by the action of nitrous acid generated through a reaction of the nitrite with the solid acid reagent in the region impregnated with the nitrite (Par. 82, Fig. 6: a functional site 1", i.e., a member impregnated with sodium nitrite, is provided between the specimen-supply site 2 and the functional site 1; After the bacteria are suspended in a solution of acetic acid or the like, the resulting suspension is supplied to the specimen-supply site 2; The specimen develops from the specimen-supply site 2 to the functional site 1", which results in the generation of free nitrous acids resulting from the reaction between acetic acid and sodium nitrite in the developing suspension, and carbohydrate antigen can be separated from bacteria with the aid of nitrous acid);
the acid solution containing the sugar chain antigen is neutralized in a region impregnated with a neutralizing reagent, (Par. 82: the carbohydrate antigen separated by nitrous acid develops from the functional site 1' to the functional site1, the antigen is 
and an antibody-sugar chain antigen-labeled antibody complex is formed in a detection region (Fig. 7: capture reagent site 4; Par. 8: a capture reagent site to which a capture reagent capable of specifically binding to and capturing a complex of the analyte and the labeled reagent has been immobilized; Par. 83: an analyte binds to a labeled reagent and a capture reagent to form a analyte-ligand complex; typically, a ligand that binds to an analyte is an antibody that specifically binds to an antigen when the analyte is an antigen);
Furthermore. Shida also teaches that the functional site also has a function of regulating the speed of development of a solution on the functional site and the solid-phase support and a function of regulating the duration of the action mechanism and the concentration gradient of a reagent contained in the functional site, depending on the amount of the solution absorbed (Par. 66);
Shida does not specifically teaches a direction of development of the specimen on the immunochromatographic test piece is controlled.
Shida in view of Zhang teaches an immunochromatographic test piece wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions according to claim 1 as outlined above. Zhang further teaches that the resin-made sheet is used as a flow regulator (Zhang, P. 1466, right column, “Device design and prototype”). The flow regulator has multiple functions, including separating streams in two flow paths, guiding 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the immunochromatographic test piece of Shida in view of Zhang, wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions according to claim 1, in the detection method of Shida to arrive at the claimed invention wherein a speed or a direction of development of the specimen on the immunochromatographic test piece is controlled, so that a treatment with the acid reagent, the nitrite, and the neutralizing reagent is controlled. Doing so would help regulating the flow in the immunochromatographic test piece, because Shida teaches that the functional site also has a function of regulating the speed of development of a solution on the functional site and the solid-phase support and a function of regulating the duration of the action mechanism and the concentration gradient of a reagent contained in the functional site, depending on the amount of the solution absorbed (Shida, Par. 66); and Zhang teaches that the flow regulator is used to separate streams between two stacked layers and guiding the flow direction (Zhang, P. 1467, right column, “flow regulation”).
One skilled in the art would have had a reasonable expectation of success to combine the teaching of Shida with Zhang because both are directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US20080194013A1, Pub date: 08/14/2008, hereinafter “Shida”) in view of Zhang et al. ("A stacking flow immunoassay for the detection of dengue-specific immunoglobulins in salivary fluid." Lab on a Chip 15.6 (2015): 1465-1471, hereinafter “Zhang”) as applied to claim 1 above, in further view of Matsushita et al. (JP2016102790A, Pub date: 06/02/2016, hereinafter “Matsushita”).
Shida in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Shida in view of Zhang teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Zhang further teaches in the stacking flow device, the flow paths are free to enter the test strip at arbitrary locations. The reaction time between the analytes and conjugates is adjusted by controlling the distance between the entry points (Zhang, P. 1468, right column). Therefore, Zhang indicates that the size of the fluid impermeable film flow regulator can be adjusted according to the entry point of the flow path.
Shida in view of Zhang fails to teach the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Shida in view of Zhang, wherein a resin-made sheet is sandwiched 
One skilled in the art would have had a reasonable expectation of success to combine the teaching of Shida in view of Zhang with Matsushita because both are directed to an immunochromatographic test piece wherein a resin-made sheet is used for regulating the flow between different parts.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US20080194013A1, Pub date: 08/14/2008, hereinafter “Shida”) in view of Zhang et al. ("A stacking flow immunoassay for the detection of dengue-specific immunoglobulins in salivary fluid." Lab on a Chip 15.6 (2015): 1465-1471, hereinafter “Zhang”) as applied to claim 1 above, in further view of Zak et al. (US20080206849A1, Pub date: 8/28/2008, hereinafter “Zak”).
Shida in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Shida in view of Zhang teaches the bacteria are suspended in a solution of acetic acid or the like for extracting the carbohydrate antigens (Shida, Par. 82).
Shida in view of Zhang fails to teach the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid.
Zak teaches throughout the publication a lateral flow assay device for identifying carbohydrate antigens in a biological sample. Zak also teaches the immobilized acid may be any suitable acid which is capable of reacting with an acid generating reagent to produce nitrous acid (Par. 20); the acid however, preferably comprises a non-volatile organic, acid such as any of citric acid, malonic acid (Par. 21).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Shida in view of Zhang, wherein acetic acid or the like is used for extracting carbohydrate antigens, to include using the immobilized citric acid or malonic acid for extracting the carbohydrate antigens as taught by Zak, because it would have been obvious to make the combination because Shida in view of Zhang is generic with respect to the solid acid reagent and one skilled in the art would have been motivated to use the appropriate solid acid reagent for extracting the carbohydrate antigens.
One of skill in the art would have a reasonable expectation of success in combining Shida in view of Zhang with Zak because both are directed to a method to use solid acid reagent for extracting the carbohydrate antigens.

Regarding claim 7, Shida in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Shida in view of Zhang teaches a functional site 1, i.e., a member impregnated with a basic reagent that neutralizes a pH level under acidic conditions is provided between the specimen-Supply site 2 and the labeled reagent site 3 (Shida, Par. 81).
Shida in view of Zhang fails to teach the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide.
Zak teaches throughout the publication a lateral flow assay device for identifying carbohydrate antigens in a biological sample. Zak also teaches a neutralizing agent is preferred as it allows the pH of the reaction mixture to be optimized which in turn allows for optimization of the assay sensitivity. A typical pH range may be between pH 6-9. The neutralizing agent where present is preferably buffered. Many such neutralizing buffers are known in the art, although a preferred one is tris (hydroxymethyl)aminomethane (TRIS) (Par. 28).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Shida in view of Zhang, wherein a neutralizing reagent is used to neutralizes a pH level under acidic conditions for extracting carbohydrate antigens, to include using tris (hydroxymethyl)aminomethane to allow the pH of the reaction mixture to be optimized for extracting the carbohydrate antigens as taught by Zak, because Zak teaches that TRIS is known in the art as a neutralizing reagent and it would have been 
One of skill in the art would have a reasonable expectation of success in combining Shida in view of Zhang with Zak because both are directed to a method to use neutralizing reagent for extracting the carbohydrate antigens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-9 and 11-15 of copending Application No. 16/492431 in view Zhang ("A stacking flow immunoassay for the detection of dengue-specific immunoglobulins in salivary fluid." Lab on a Chip 15.6 (2015): 1465-1471).
	Regarding claim 1, 16/492431 recites a method and device for measuring a sugar chain antigen by immunochromatography, in which specimen is first mixed with 
16/492431 differs from the instant claims in that it does not a teach a resin-made sheet is sandwiched between the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions.
Zhang, as discussed in detail above, teaches throughout the publication a stacking flow platform for single-step detection of a target antibody with a unique flow regulator which enables uniform flow (Abstract). In detail, Zhang teaches the stacking flow device consisted of a test strip, a sample pad, a reagent pad, an absorbent pad, and a flow regulator (Fig. 1). The flow regulator made of a liquid impermeable film (adhesive film for PCR plates, 4titude, Surrey, UK; which is made of resin). The sample pad was positioned with a 2 mm overlap with the test strip. The flow regulator, a liquid impermeable membrane used to separate streams, was then placed above the sample 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the immunochromatographic test piece of 16/492431, wherein the sugar antigen develops from a region impregnated with sodium nitrite to the region impregnated with neutralizing reagent, to incorporate a resin-made film flow regulator sandwiched between two stacked layers to separate the flow between two layers, as taught by Zhang, to arrive at the claimed invention wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions. Doing so would improve the stability of the impregnated reagents and help regulating the flow in the immunochromatographic test piece, because 16/492431 teaches the extraction of the sugar chain antigen with the nitrite and the solid acid reagent is promoted by slowing a development time of the specimen sample solution (see claims 3 and 5 of 16/492431;  and Zhang teaches that the flow regulator is used to separate streams between two stacked layers which slows 
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 16/492431 with Zhang because they are both directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Regarding claim 2, 16/492431 teaches the region impregnated with the nitrite is present on the sample pad (see claim 11 of 16/492431).
Regarding claim 4, 16/492431 in view of Zhang teach the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. Zhang also teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Therefore it would have been obvious to modify the immunochromatographic test device of 16/492431 to incorporate the teachings of Zhang, wherein the fluid impermeable film is sandwiched such that two stacked layers do not come into contact with each other, to arrive at the claimed invention wherein resin-made sheet is sandwiched such that the region impregnated with the nitrite and the region impregnated with the neutralizing reagent do not come into contact with each other, because Zhang teaches using fluid impermeable film to separate the fluid flow between different layers.

Regarding claim 6, 16/492431 teaches the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (see claim 12 of 16/492431).
Regarding claim 7, 16/492431 teaches the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (see claim 13 of 16/492431).
Regarding claim 8, 16/492431 teaches the sugar chain antigen is the sugar chain antigen of bacteria or virus (see claim 14 of 16/492431). 
Regarding claim 9, 16/492431 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.

mixing the specimen with an acid solution when the immunochromatographic test piece has a region impregnated with nitrite; and adding the mixture to a sample pad of the immunochromatographic test piece, 
wherein in the immunochromatography method, the sugar chain antigen is extracted from the specimen by the action of nitrous acid generated through a reaction of the nitrite with the solid acid reagent in the region impregnated with the nitrite; the acid solution containing the sugar chain antigen is neutralized in a region impregnated with a neutralizing reagent, and an antibody-sugar chain antigen-labeled antibody complex is formed in a detection region (see claim 15 of 16/492431).
16/492431 does not specifically a speed or a direction of development of the specimen on the immunochromatographic test piece is controlled, so that a treatment with the acid reagent, the nitrite, and the neutralizing reagent is controlled.
16/492431in view of Zhang teaches an immunochromatographic test piece wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions according to claim 1 as outlined above. Zhang further teaches that the resin-made sheet is used as a flow regulator (Zhang, P. 1466, right column, “Device design and prototype”). The flow regulator has multiple functions, including separating streams in two flow paths, guiding the flow path, and adjusting the distance of the flow between two 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the immunochromatographic test piece of 16/492431 in view of Zhang, wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions according to claim 1, in the detection method of 16/492431 to arrive at the claimed invention wherein a speed or a direction of development of the specimen on the immunochromatographic test piece is controlled, so that a treatment with the acid reagent, the nitrite, and the neutralizing reagent is controlled. Doing so would help regulating the flow in the immunochromatographic test piece, because 16/492431 teaches the extraction of the sugar chain antigen with the nitrite and the solid acid reagent is promoted by slowing a development time of the specimen sample solution (see claims 3 and 5 of 16/492431) and Zhang teaches that the flow regulator is used to separate streams between two stacked layers which slows a development time of the specimen sample solution and guiding the flow direction (Zhang, P. 1467, right column, “flow regulation”).
One skilled in the art would have had a reasonable expectation of success to combine the teaching of 16/492431 with Zhang because both are directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-9 and 11-15 of copending Application No. 16/492431 in view Zhang as applied to claim 1 above, in further view of Matsushita (JP2016102790A).
16/492431 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Zhang teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Zhang further teaches in the stacking flow device, the flow paths are free to enter the test strip at arbitrary locations. The reaction time between the analytes and conjugates is adjusted by controlling the distance between the entry points (Zhang, P. 1468, right column). Therefore, Zhang indicates that the size of the fluid impermeable film flow regulator can be adjusted according to the entry point of the flow path.
16/492431 in view of Zhang fails to teach the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other.
Matsushita teaches throughout the publication an inspection kit capable of easily determining whether a specimen is present in a specimen extraction liquid in a shorter time than a conventional one (Abstract). In detail, Matsushita teaches a sample extraction liquid is guided into the conjugate pad CP by a cover tape 5 (Figs 1 and 2). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of 16/492431 in view of Zhang, wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent, to adjust the length of the resin-made sheet to cover a partial region of the adjacent pad as taught by Matsushita to arrive the claimed invention wherein the resin-made sheet is sandwiched such that the region impregnated with the 
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 16/492431 in view of Zhang with Matsushita because they are all directed to an immunochromatographic test piece wherein a resin-made sheet is used for regulating the flow between different parts.

Claims 1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double as being unpatentable over claims 1-2 and 4-10 of copending Application No. 16/492442 in view of Zhang.
	Regarding claim 1, 16/492442 recites a method and device for measuring a sugar chain antigen by immunochromatography, in which specimen is first mixed with either nitrite or acid solution and then added to the sample pad of an immunochromatographic test piece; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region, and 
16/492442 differs from the instant claims in that it does not a teach a resin-made sheet is sandwiched between the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions.
Zhang, as discussed in detail above, teaches throughout the publication a stacking flow platform for single-step detection of a target antibody with a unique flow regulator which enables uniform flow (Abstract). In detail, Zhang teaches the stacking flow device consisted of a test strip, a sample pad, a reagent pad, an absorbent pad, and a flow regulator (Fig. 1). The flow regulator made of a liquid impermeable film (adhesive film for PCR plates, 4titude, Surrey, UK; which is made of resin). The sample pad was positioned with a 2 mm overlap with the test strip. The flow regulator, a liquid impermeable membrane used to separate streams, was then placed above the sample pad and the test strip. The flow regulator covered the sample pad by 2 mm and the test strip by 4 mm. The reagent pad was then laid over the flow regulator with an overlap of 4 mm. The end of the reagent pad extended from the flow regulator and overlapped the test strip by 2 mm (P. 1466, right column, “Device design and prototype”). The reagent pad was located above the sample pad with a flow regulator inserted in between. The flow regulator was made of a liquid impermeable film; it has multiple functions, including separating streams in two flow paths (P. 1467, right column, “flow regulation”). 

One skilled in the art would have had a reasonable expectation of success to combine the teachings of 16/492442 with Zhang because they are both directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Regarding claim 2, 16/492442 teaches the region impregnated with the nitrite is present on the sample pad (see claim 6 of 16/492442).
Regarding claim 4, 16/492442 in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated 
Regarding claim 5, 16/492442 in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. 16/492442 also teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (see claim 1 of 16/492442); the specimen develops from the sample pad to the region impregnated with nitrite first, and the specimen is then brought into contact with a neutralizing reagent site. Therefore, based on the flow pattern described in 16/492442, it would have been obvious to stack the sample pad with the region impregnated with nitrite on top of the region impregnated with the neutralizing reagent to arrive the claimed invention, because 16/492442 
Regarding claim 6, 16/492442 teaches the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (see claim 7 of 16/492442).
Regarding claim 7, 16/492442 teaches the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (see claim 8 of 16/492442).
Regarding claim 8, 16/492442 teaches the sugar chain antigen is the sugar chain antigen of bacteria or virus (see claim 9 of 16/492442). 
Regarding claim 9, 16/492442 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
In addition, 16/492442 teaches a detection method using an immunochromatographic test piece for measuring a sugar chain antigen in a specimen, the method comprising:
mixing the specimen with an acid solution when the immunochromatographic test piece has a region impregnated with nitrite; and adding the mixture to a sample pad of the immunochromatographic test piece, 
wherein in the immunochromatography method, the sugar chain antigen is extracted from the specimen by the action of nitrous acid generated through a reaction of the nitrite with the solid acid reagent in the region impregnated with the nitrite; the acid solution containing the sugar chain antigen is neutralized in a region impregnated 
16/492442 does not specifically a speed or a direction of development of the specimen on the immunochromatographic test piece is controlled, so that a treatment with the acid reagent, the nitrite, and the neutralizing reagent is controlled.
16/492442 in view of Zhang teaches an immunochromatographic test piece wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions according to claim 1 as outlined above. Zhang further teaches that the resin-made sheet is used as a flow regulator (Zhang, P. 1466, right column, “Device design and prototype”). The flow regulator has multiple functions, including separating streams in two flow paths, guiding the flow path, and adjusting the distance of the flow between two layers and controlling the overlapping length between two layers (P. 1467, right column, “flow regulation”). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the immunochromatographic test piece of 16/492442  in view of Zhang, wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions according to claim 1, in the detection method of 16/492442 to arrive at the claimed invention wherein a speed or a direction of development of the specimen on the immunochromatographic 
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 16/492442 with Zhang because both are directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 16/492442 in view of Zhang as applied to claim 1 above, in further view of Matsushita.
16/492442 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Zhang teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Zhang further teaches in the stacking flow device, the flow paths are 
16/492442 in view of Zhang fails to teach the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other.
Matsushita teaches throughout the publication an inspection kit capable of easily determining whether a specimen is present in a specimen extraction liquid in a shorter time than a conventional one (Abstract). In detail, Matsushita teaches a sample extraction liquid is guided into the conjugate pad CP by a cover tape 5 (Figs 1 and 2). The cover tape 5 is formed of a non-permeable synthetic resin member such as a plastic film or a polyester film, and can guide the sample extraction liquid from the sample pad SP to the conjugate pad CP without penetrating the sample extraction liquid dropped on the sample pad SP (Description, Par. 31). Matsushita further teaches a resin cover tape to be applied to each test strip was sheared into a predetermined length using a polyester film and adhered to each position shown in FIGS. 4 a, 4 B, 4 C, and 4 D (Description, Par. 74). As shown in Figs. 4a and 5, the cover tape can be sheared into various length to cover the whole conjugate pad or to cover a partial region of the conjugate pad (Description, Par. 51). Additionally, Matsushita teaches In view of the fact that the line strength is increased and the detection time is shortened, in addition, it is also considered to maintain the flow of the solution in the test strip and the cleanliness of the line. It has been found that it is desirable to use a 5 mm first cover 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of 16/492442 in view of Zhang, wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent, to adjust the length of the resin-made sheet to cover a partial region of the adjacent pad as taught by Matsushita to arrive the claimed invention wherein the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other. Doing so would shorten the detection time and increase the detection line strength, because 16/492442 in view of Zhang teaches the resin-made sheet size can be adjusted according to the entry point of the flow path and Matsushita teaches a shorter 5mm cover tape is preferred over a longer 12 mm cover tape (Matsushita, Description, Par. 89).
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 16/492442 in view of Zhang with Matsushita because they are all directed to an immunochromatographic test piece wherein a resin-made sheet is used for regulating the flow between different parts.

Claims  1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 17/426557 in view of Zhang.
	Regarding claim 1, 17/426557 recites a method and device for measuring a sugar chain antigen by immunochromatography, in which specimen is first mixed with either nitrite or acid solution and then added to the sample pad of an immunochromatographic test piece; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region, and further having a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent (see claims 1 and 9 of 17/426557). 
17/426557 differs from the instant claims in that they do not a teach a resin-made sheet is sandwiched between the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions.
Zhang, as discussed in detail above, teaches throughout the publication a stacking flow platform for single-step detection of a target antibody with a unique flow regulator which enables uniform flow (Abstract). In detail, Zhang teaches the stacking 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the immunochromatographic test piece of 17/426557, wherein the sugar antigen develops from a region impregnated with sodium nitrite to the region impregnated with neutralizing reagent, to incorporate a resin-made film flow regulator sandwiched between two stacked layers to separate the flow between two layers, as taught by Zhang, to arrive at the claimed invention wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions. Doing so would improve the stability of the impregnated reagents and help regulating the flow in the immunochromatographic test 
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 17/426557 with Zhang because they are both directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Regarding claim 2, 17/426557 teaches the region impregnated with the nitrite is present on the sample pad (see claim 4 of 17/426557).
Regarding claim 4, 17/426557 in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. Zhang also teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Therefore it would have been obvious to modify the immunochromatographic test device of 17/426557 to incorporate the teachings of Zhang, wherein the fluid impermeable film is sandwiched such that two stacked layers do not come into contact with each other, to arrive at the claimed invention wherein resin-made sheet is sandwiched such that the region impregnated with the nitrite and the region 
Regarding claim 5, 17/426557 in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. 17/426557 also teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (see claim 1 of 17/426557); the specimen develops from the sample pad to the region impregnated with nitrite first, and the specimen is then brought into contact with a neutralizing reagent site. Therefore, based on the flow pattern described in 17/426557, it would have been obvious to stack the sample pad with the region impregnated with nitrite on top of the region impregnated with the neutralizing reagent to arrive the claimed invention, because 17/426557 teaches specimen needs to be in contact of nitrite first so that once the specimen is reacted with nitrite, it can then be moved to the neutralizing reagent site.
Regarding claim 6, 17/426557 teaches the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (see claim 5 of 17/426557).
Regarding claim 7, 17/426557 teaches the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (see claim 6 of 17/426557).
Regarding claim 8, 17/426557 teaches the sugar chain antigen is the sugar chain antigen of bacteria or virus (see claim 7 of 17/426557). 

In addition, 17/426557 teaches a detection method using an immunochromatographic test piece for measuring a sugar chain antigen in a specimen (see claim 9 of 17/426557), the method comprising:
mixing the specimen with an acid solution when the immunochromatographic test piece has a region impregnated with nitrite; and adding the mixture to a sample pad of the immunochromatographic test piece, 
wherein in the immunochromatography method, the sugar chain antigen is extracted from the specimen by the action of nitrous acid generated through a reaction of the nitrite with the solid acid reagent in the region impregnated with the nitrite; the acid solution containing the sugar chain antigen is neutralized in a region impregnated with a neutralizing reagent, and an antibody-sugar chain antigen-labeled antibody complex is formed in a detection region).
wherein a speed or a direction of development of the specimen on the immunochromatographic test piece is controlled, so that a treatment with the acid reagent, the nitrite, and the neutralizing reagent is controlled .
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 17/426557 in view of Zhang as applied to claim 1 above, in further view of Matsushita.

Zhang teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Zhang further teaches in the stacking flow device, the flow paths are free to enter the test strip at arbitrary locations. The reaction time between the analytes and conjugates is adjusted by controlling the distance between the entry points (Zhang, P. 1468, right column). Therefore, Zhang indicates that the size of the fluid impermeable film flow regulator can be adjusted according to the entry point of the flow path.
17/426557 in view of Zhang fails to teach the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other.
Matsushita teaches throughout the publication an inspection kit capable of easily determining whether a specimen is present in a specimen extraction liquid in a shorter time than a conventional one (Abstract). In detail, Matsushita teaches a sample extraction liquid is guided into the conjugate pad CP by a cover tape 5 (Figs 1 and 2). The cover tape 5 is formed of a non-permeable synthetic resin member such as a plastic film or a polyester film, and can guide the sample extraction liquid from the sample pad SP to the conjugate pad CP without penetrating the sample extraction liquid dropped on the sample pad SP (Description, Par. 31). Matsushita further teaches a 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of 167426557 in view of Zhang, wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent, to adjust the length of the resin-made sheet to cover a partial region of the adjacent pad as taught by Matsushita to arrive the claimed invention wherein the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other. Doing so would shorten the detection time and increase the detection line strength, because 17/426557in view of Zhang teaches the resin-made sheet size can be adjusted according to the entry point of the flow path 
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 17/426557 in view of Zhang with Matsushita because they are all directed to an immunochromatographic test piece wherein a resin-made sheet is used for regulating the flow between different parts.

Claims  1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of copending Application No. 17/426561 in view of Zhang.
	Regarding claim 1, 17/426561 recites a method and device for measuring a sugar chain antigen by immunochromatography, in which specimen is first mixed with either nitrite or acid solution and then added to the sample pad of an immunochromatographic test piece; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region, and further having a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent (see claims 1 and 11 of 17/426561). 

Zhang, as discussed in detail above, teaches throughout the publication a stacking flow platform for single-step detection of a target antibody with a unique flow regulator which enables uniform flow (Abstract). In detail, Zhang teaches the stacking flow device consisted of a test strip, a sample pad, a reagent pad, an absorbent pad, and a flow regulator (Fig. 1). The flow regulator made of a liquid impermeable film (adhesive film for PCR plates, 4titude, Surrey, UK; which is made of resin). The sample pad was positioned with a 2 mm overlap with the test strip. The flow regulator, a liquid impermeable membrane used to separate streams, was then placed above the sample pad and the test strip. The flow regulator covered the sample pad by 2 mm and the test strip by 4 mm. The reagent pad was then laid over the flow regulator with an overlap of 4 mm. The end of the reagent pad extended from the flow regulator and overlapped the test strip by 2 mm (P. 1466, right column, “Device design and prototype”). The reagent pad was located above the sample pad with a flow regulator inserted in between. The flow regulator was made of a liquid impermeable film; it has multiple functions, including separating streams in two flow paths (P. 1467, right column, “flow regulation”). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the immunochromatographic test piece of 17/426561, wherein the sugar antigen develops from a region impregnated with sodium nitrite to the region impregnated with 
One skilled in the art would have had a reasonable expectation of success to combine the teaching of 17/426561 with Zhang because they are all directed to an immunochromatographic test piece comprising different layers wherein regulating the flow between different layers is needed.
Regarding claim 2, 17/426561 teaches the region impregnated with the nitrite is present on the sample pad (see claims 6 of 17/426561).
Regarding claim 4, 17/426561 in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. Zhang also teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, 
Regarding claim 5, 17/426561 in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. 17/426561 also teach the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (see claim 1 of 17/426561); the specimen develops from the sample pad to the region impregnated with nitrite first, and the specimen is then brought into contact with a neutralizing reagent site. Therefore, based on the flow pattern described in 17/426561, it would have been obvious to stack the sample pad with the region impregnated with nitrite on top of the region impregnated with the neutralizing reagent to arrive the claimed invention, because 17/426561 teaches specimen needs to be in contact of nitrite first so that once the specimen is reacted with nitrite, it can then be moved to the neutralizing reagent site.

Regarding claim 7, 17/426561 teaches the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (see claims 8 of 17/426561).
Regarding claim 8, 17/426561 teaches the sugar chain antigen is the sugar chain antigen of bacteria or virus (see claims 9 of 17/426561). 
Regarding claim 9, 17/426561 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
In addition, the reference applications teach a detection method using an immunochromatographic test piece for measuring a sugar chain antigen in a specimen (see claim 11 of 17/426561), the method comprising:
mixing the specimen with an acid solution when the immunochromatographic test piece has a region impregnated with nitrite; and adding the mixture to a sample pad of the immunochromatographic test piece, 
wherein in the immunochromatography method, the sugar chain antigen is extracted from the specimen by the action of nitrous acid generated through a reaction of the nitrite with the solid acid reagent in the region impregnated with the nitrite; the acid solution containing the sugar chain antigen is neutralized in a region impregnated with a neutralizing reagent, and an antibody-sugar chain antigen-labeled antibody complex is formed in a detection region.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of copending Application No. 17/426561 in view of Zhang as applied to claim 1 above, in further view of Matsushita.
17/426561 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Zhang teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Zhang further teaches in the stacking flow device, the flow paths are free to enter the test strip at arbitrary locations. The reaction time between the analytes and conjugates is adjusted by controlling the distance between the entry points (Zhang, P. 1468, right column). Therefore, Zhang indicates that the size of the fluid impermeable film flow regulator can be adjusted according to the entry point of the flow path.
17/426561 in view of Zhang fails to teach the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of 17/426561 in view of Zhang, wherein a resin-made sheet is sandwiched 
One skilled in the art would have had a reasonable expectation of success to combine the teaching of 17/426561 in view of Zhang with Matsushita because they are all directed to an immunochromatographic test piece wherein a resin-made sheet is used for regulating the flow between different parts.

Claims 1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7of copending Application No. 17/426563 in view of Zhang.
Regarding claim 1, 17/426563 recites a method and device for measuring a sugar chain antigen by immunochromatography, in which specimen is first mixed with either nitrite or acid solution and then added to the sample pad of an immunochromatographic test piece; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region 
17/426563 differs from the instant claims in that they do not a teach a resin-made sheet is sandwiched between the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions.
Zhang, as discussed in detail above, teaches throughout the publication a stacking flow platform for single-step detection of a target antibody with a unique flow regulator which enables uniform flow (Abstract). In detail, Zhang teaches the stacking flow device consisted of a test strip, a sample pad, a reagent pad, an absorbent pad, and a flow regulator (Fig. 1). The flow regulator made of a liquid impermeable film (adhesive film for PCR plates, 4titude, Surrey, UK; which is made of resin). The sample pad was positioned with a 2 mm overlap with the test strip. The flow regulator, a liquid impermeable membrane used to separate streams, was then placed above the sample pad and the test strip. The flow regulator covered the sample pad by 2 mm and the test strip by 4 mm. The reagent pad was then laid over the flow regulator with an overlap of 4 mm. The end of the reagent pad extended from the flow regulator and overlapped the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the immunochromatographic test piece of 17/426563, wherein the sugar antigen develops from a region impregnated with sodium nitrite to the region impregnated with neutralizing reagent, to incorporate a resin-made film flow regulator sandwiched between two stacked layers to separate the flow between two layers, as taught by Zhang, to arrive at the claimed invention wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent so as to suppress the movement of a reagent or the movement of a specimen solution between the regions. Doing so would improve the stability of the impregnated reagents and help regulating the flow in the immunochromatographic test piece, because 17/426563 teaches it may be necessary to control a chromatographic development speed on an immunochromatographic test piece (see claim 7 of 17/426563) and Zhang teaches that the flow regulator is used to separate streams between two stacked layers and guiding the flow direction (Zhang, P. 1467, right column, “flow regulation”).
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 17/426563 with Zhang because they are both directed to an 
Regarding claim 2, 17/426563 teaches the region impregnated with the nitrite is present on the sample pad (see claim 2 of 17/426563).
Regarding claim 4, 17/426563 in view of Zhang teaches the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. Zhang also teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact with each other. Therefore it would have been obvious to modify the immunochromatographic test device of 17/426563 to incorporate the teachings of Zhang, wherein the fluid impermeable film is sandwiched such that two stacked layers do not come into contact with each other, to arrive at the claimed invention wherein resin-made sheet is sandwiched such that the region impregnated with the nitrite and the region impregnated with the neutralizing reagent do not come into contact with each other, because Zhang teaches using fluid impermeable film to separate the fluid flow between different layers.
Regarding claim 5, 17/426563 in view of Zhang teach the resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent according to claim 1 as outlined above. 17/426563 also teaches the region impregnated with the nitrite is present in a most upstream sample 
Regarding claim 6, 17/426563 teaches the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (see claim 3 of 17/426563).
Regarding claim 7, 17/426563 teaches the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (see claim 4 of 17/426563).
Regarding claim 8, 17/426563 teaches the sugar chain antigen is the sugar chain antigen of bacteria or virus (see claim 5 of 17/426563). 
Regarding claim 9, 17/426563 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
In addition, the reference applications teach a detection method using an immunochromatographic test piece for measuring a sugar chain antigen in a specimen (see claim 7 of 17/426563), the method comprising:

wherein in the immunochromatography method, the sugar chain antigen is extracted from the specimen by the action of nitrous acid generated through a reaction of the nitrite with the solid acid reagent in the region impregnated with the nitrite; the acid solution containing the sugar chain antigen is neutralized in a region impregnated with a neutralizing reagent, and an antibody-sugar chain antigen-labeled antibody complex is formed in a detection region.
wherein a speed or a direction of development of the specimen on the immunochromatographic test piece is controlled, so that a treatment with the acid reagent, the nitrite, and the neutralizing reagent is controlled .
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7of copending Application No. 17/426563 in view of Zhang as applied to claim 1 above, in further view of Matsushita.
17/426563 in view of Zhang teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Zhang teaches the flow regulator covered the sample pad by 2 mm and the test strip by 4 mm, the reagent pad was then laid over the flow regulator with an overlap of 4 mm (Zhang, Fig.1), which indicates the flow regulator separates the sample pad and the reagent pad such that the sample pad and the reagent pad do not come into contact 
17/426563 in view of Zhang fails to teach the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other.
Matsushita teaches throughout the publication an inspection kit capable of easily determining whether a specimen is present in a specimen extraction liquid in a shorter time than a conventional one (Abstract). In detail, Matsushita teaches a sample extraction liquid is guided into the conjugate pad CP by a cover tape 5 (Figs 1 and 2). The cover tape 5 is formed of a non-permeable synthetic resin member such as a plastic film or a polyester film, and can guide the sample extraction liquid from the sample pad SP to the conjugate pad CP without penetrating the sample extraction liquid dropped on the sample pad SP (Description, Par. 31). Matsushita further teaches a resin cover tape to be applied to each test strip was sheared into a predetermined length using a polyester film and adhered to each position shown in FIGS. 4 a, 4 B, 4 C, and 4 D (Description, Par. 74). As shown in Figs. 4a and 5, the cover tape can be sheared into various length to cover the whole conjugate pad or to cover a partial region of the conjugate pad (Description, Par. 51). Additionally, Matsushita teaches In view of the fact that the line strength is increased and the detection time is shortened, in addition, it is also considered to maintain the flow of the solution in the test strip and the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of 17/426563 in view of Zhang, wherein a resin-made sheet is sandwiched between the region impregnated with the nitrite and the region impregnated with the neutralizing reagent, to adjust the length of the resin-made sheet to cover a partial region of the adjacent pad as taught by Matsushita to arrive the claimed invention wherein the resin-made sheet is sandwiched such that the region impregnated with the solid acid reagent or the nitrite and the region impregnated with the neutralizing reagent come into partial contact with each other. Doing so would shorten the detection time and increase the detection line strength, because 17/426563 in view of Zhang teaches the resin-made sheet size can be adjusted according to the entry point of the flow path and Matsushita teaches a shorter 5mm cover tape is preferred over a longer 12 mm cover tape (Matsushita, Description, Par. 89).
One skilled in the art would have had a reasonable expectation of success to combine the teachings of 17/426563 in view of Zhang with Matsushita because they are all directed to an immunochromatographic test piece wherein a resin-made sheet is used for regulating the flow between different parts.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THUY L NGUYEN/           Supervisory Patent Examiner, Art Unit 1641